Case: 13-30181       Document: 00512405697         Page: 1     Date Filed: 10/14/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 14, 2013

                                     No. 13-30181                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee
v.

BEATRICE NWUGO ANYANWU,

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:10-CR-101-2


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Beatrice Nwugo Anyanwu on appeal
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Anyanwu has not filed a response. Counsel
contends Anyanwu can raise no nonfrivolous issues on appeal because she
agreed to waive her rights, including those conferred by 18 U.S.C. § 3742, to
appeal from her conviction and sentence. Further, counsel has certified, as


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-30181    Document: 00512405697     Page: 2   Date Filed: 10/14/2013



                                 No. 13-30181

required by United States v. Acquaye, 452 F.3d 380, 382 (5th Cir. 2006), that the
Government intends to rely on the appellate waiver in this case.
      Our independent review of the record and counsel’s brief discloses no
nonfrivolous issue for appeal.    Accordingly, counsel’s motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2